department of the treasury washington b c tax exempt ando government entities division date may contact person te re ent us farm psine lust cf y 14a or of identification_number telephone number t eo b4 employer_identification_number legend x dear applicant we have considered your request dated date that a proposed set-aside be treated as a qualifying_distribution within the meaning of sec_4942 of the internal_revenue_code your foundation the foundation has been recognized as exempt from federal_income_tax under sec_501 of the code and as a charitable_trust has been classified as a private_operating_foundation within the meaning of sec_509 of the code the foundation operates and maintains a center for advanced studies in europe for the benefit of scholars who wish to pursue projects in the humanities and social sciences the foundation also sponsors creative projects by visual artists photographers composers and writers the foundation’s campus consists of an apartment complex of four buildings including eleven furnished apartments a reference library a darkroom a visual arts studio and a music composition studio as well as staff offices the foundation selects scholars and artists for fellowships once a year fellows are selected from a variety of disciplines for each semester and include members of university and college faculties independent scholars working on specific projects teachers in secondary schools graduate students and writers visual artists photographers and composers fellows are selected by one of four foundation selection committees pursuant to procedures approved by the internal_revenue_service the fellows reside and work at the foundation’s center in europe during the term of their fellowships although they work independently they meet together approximately once a week to hear a fellow describe his or her project during each semester the foundation organizes a number of events such as chamber music concerts film screenings poetry readings and day excursions a written report on each fellow's work is required at the end of the semester the buildings comprising the foundation's center were originally built many years ago a substantial program of updating the facility and improving energy efficiency was initiated in the late 1990s with this program to ensure the integrity of the existing facility nearing completion the trustees of the foundation are now addressing ways in which to make fellowships available to a larger number of candidates the trustees have concluded that an additional artist's studio on fellows’ work most productively they have also identified a need for an additional apartment to accommodate fellows’ research close to one of the research centers located nearby or near the existing campus is desirable to accommodate the the trustees and the foundation’s executive director have created plans to meet the foundation’s long-term facilities needs the components of the facilities project the visual artist's studio and the apartment are fully described in the foundation’s request architectural sketches of the proposed studio designs accompanied the set-aside request finding and furnishing a suitable apartment and obtaining the necessary approvals and completing the real_estate_transaction is expected to take more than a year they have determined that this facilities project is one that can best be accomplished over a period of several years using funds set_aside in for this purpose as well as funds projected to be available from investment_income in future years accordingly the trustees of the foundation by resolution have approved a set-aside of funds in the amount of dollar_figurex they have further authorized this request to the internal_revenue_service for approval of the suitability of the set-aside and confirmation of its status as a qualifying_distribution of the foundation for the year no further additions to this set-aside are contemplated a statement by the foundation’s managing trustee that the amount set-aside for the facilities project as described above will actually be paid for this project within months is included in this request sec_4942 of the code imposes an excise_tax on private_foundations that fail to make certain minimum annual qualifying distributions sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set-aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or c b may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a pian to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized revrul_75_511 1975_2_cb_450 describes a private_foundation whose primary activity was the granting of educational scholarships the grants were made on an annual basis renewable each year for a year period provided the student getting the grant maintained a certain academic level of achievement the foundation requested approval to set_aside in a separate_account the total amount expected to be paid out to each student in the year in which the initial grant was made thereafter when the grant was renewed payment would be made out of the student's set-aside account the service held that the foundation's scholarship program was one that was regularly carried on as part of its normal ongoing charitable activities found that in most instances in its prior years the foundation was able to pay the annual renewal amount of current income the foundation did not show any compelling reasons why it could not continue to finance the grants in this manner the service therefore concluded that the foundation failed to show that its grant-making program could be better accomplished by the use of set-asides than by immediate payment of funds and therefore denied its request it also the dollar_figurex set-aside for the projects listed above is being set_aside for a specific project that accomplishes a charitable purpose under sec_170 of the code the service has previously determined that the foundation has regularly provided significant support to scholars and artists a set-aside will allow the foundation to complete construction plans and purchase plans and obtain the necessary governmental permits for both aspects of the project before commencing the specific projects listed above for which the set-aside is being made are all designed to further and enhance these charitable activities accordingly the suitability test of sec_53_4942_a_-3 of the regulations is satisfied the developments and improvements described above can better be accomplished by a set-aside rather than by immediate payment of funds this conclusion derives from the long-term nature and extent of the project as well as the manner in which the foundation -4- intends to fund the project based on the foregoing we rule that the set-aside of dollar_figurex on the foundation’s books_and_records specifically devoted to the planned construction of an artist's studio and purchase of apartments on or near the existing campus meets the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly the set-aside may be treated as a qualifying_distribution for the foundation’s taxable_year ending date we direct the foundation’s attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation's minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is interna revenue service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about the foundation’s tax status the foundation should keep it with its permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely yours gerald v sack manager exempt_organizations technical group sd
